                                           Case 5:18-cv-05214-EJD Document 90 Filed 04/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     DISH TECHNOLOGIES L.L.C., et al.,                  Case No. 18-cv-05214-EJD (VKD)
                                                        Plaintiffs,
                                   9
                                                                                            SECOND ORDER RE MARCH 19, 2021
                                                 v.                                         DISCOVERY DISPUTE
                                  10

                                  11     JADOO TV, INC.,                                    Re: Dkt. No. 65
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court has reviewed the parties’ report regarding the status of their dispute concerning

                                  15   discovery of the post-complaint operations of the accused product. See Dkt. Nos. 65, 89. In view

                                  16   of that report, the Court orders as follows:

                                  17          JadooTV must produce to plaintiffs documents sufficient to show that its content providers

                                  18   turned off the accused ABS technology after JadooTV was alerted to potential patent

                                  19   infringement. The parties appear to agree that JadooTV may satisfy this obligation by producing

                                  20   “manifest files” (see Dkt. No. 87 at 8:22-9:1, 15:9-23) or making those files available for

                                  21   inspection by plaintiffs. Accordingly, JadooTV must provide plaintiffs with effective access to the

                                  22   manifest files no later than April 23, 2021. If JadooTV fails to comply with this obligation, then

                                  23   upon plaintiffs’ request, the Court will consider recommending to the presiding judge that an

                                  24   adverse inference be drawn against JadooTV and in favor of plaintiffs on the question of whether

                                  25   use of the accused ABS technology continued post-complaint.

                                  26          On April 23, 2021, the parties shall jointly report to the Court on the status of their efforts

                                  27

                                  28
                                           Case 5:18-cv-05214-EJD Document 90 Filed 04/15/21 Page 2 of 2




                                   1   to resolve all of the outstanding issues described in their April 13, 2021 status report.

                                   2          IT IS SO ORDERED.

                                   3   Dated: April 15, 2021

                                   4

                                   5
                                                                                                     VIRGINIA K. DEMARCHI
                                   6                                                                 United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
